                        Case 6:19-cv-00026-JRH-BWC Document 22 Filed 11/13/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  JOSHUA CORBIN,

                             Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 6:19 -26

                  SERGEANT JESSICA HOWARD.

                             Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of November 13, 2020, the Report and Recommendation

                    of the Magistrate Judge is ADOPTED as the opinion of the Court. Plaintiff's Complaint is

                    DISMISSED without prejudice for failure to follow a Court Order and failure to prosecute,

                    Defendant's Motion to Dismiss is DENIED as moot, the Plaintiff is DENIED in forma pauperis

                    status on appeal, and this civil action stands CLOSED.




           11/13/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
